Title: From George Washington to James Madison, 14 October 1793
From: Washington, George
To: Madison, James


          
            ⟨My⟩ dear Sir, (Private)
            Mount Vernon 14th Oct. 1793
          
          The calamitous situation of Philadelphia and the little prospect from present
            appearances of its eligibility to receive Congress by the first monday in Decembr
            involves a serious difficulty.
          It has been intimated by some, that the President ought, by Proclamation, to convene
            Congress a few days before the above period, at some other place—and by others,
            (although in extraordinary cases he has power to convene, yet) that he has none to
            change the place. Mr Jefferson when here on his way home, was of the
            latter opinion; but the laws were not fully examined; nor was the case at that time so
            serious as it now is. From the Attorney General to whom I have since written on this
            subject, requesting an Official opinion, I have
            received no answer; nor is it probable I shall do it soon, as I believe he has no
            communication with the Post Office.
          Time presses, and the malady at the usual place of meeting is becoming more & more
            alarming. What then, do you think is the most advisable cours⟨e⟩ for me to pursue in the
            present exig⟨ency?⟩ Summons Congress to meet at a ce⟨rt⟩ai⟨n⟩ time & place in their
            legislative capacity? Simply to state facts, & say I will meet the members at the
            time & place just mentioned, for ulterior arrangements? or leave matters as they
            are, if there is no power i⟨n⟩ the Executive to alter the place, legally?
          In the first & second cases (especial⟨ly⟩ the first) the delicacy of my naming a
            place will readily occur to you. My wishes are, that Congress could have been
            assemble⟨d⟩ at German town (to shew I meant no part⟨i⟩ality) leaving it to themselves if
            there should appear no prospect of getting into Philadelphia soon, to decide on what shd
            be done thereafter; but accts say that some people have died in German town also, of the
            malignant fever. Every death, however, is now ascribed to that cause, be the disorder
            what it may.
          Wilmington & Trenton are nearly equidistant from Philadelphia in opposite
            directions; but both are on the gre⟨at⟩ thoroughfare and equally exposed to danger from
            the multitude of Travellers & neither may have a Chamber suffic’t for the Ho. of
            Representatives—Annapolis and Lancaster are more secure and have good accomodations; but
            to name either, especially the first, would be thought to favour the Southern
            convenience most perhaps might be attributed to local views—especially as New York is
            talked of for this purpose. Reading if there are proper conveniences at it would favour
            neither the Southern nor Northern interest most, but would be alike to both.
          I have written to Mr Jefferson on this subject —notwithstanding which I would thank you for your opinion, & that fully, as you
            see my embarrassment. I even ask more, I would thank you (not being acquainted with
            forms & having no one with me that is.) to sketch some instrument for publication
            proper for the case you think most expedient for me to pursue in the present state of things, if the members are to be called together as beforementioned.
            The difficulty of keeping Clerks in the public Offices had, in a manner, suspended
            business before I left Philada; and the heads of Departments having matters of private
            concernment which required them to be absent, has prevented my return thither longer
            than I had intended—but I have now called upon the several Secretaries to meet me there
            or in the vicinity the first of next month, for which I shall set out the 27th or 28th
            of the present.
          The accounts from that City are really affecting. Two Gentlemen from New York now here
            (Colonels Platt & Sargent) say they were told at
            the Swedes ford of Schoolkil by a person who said he had it from Governor Mifflin that
            by the official report from the Mayor of the City upwards of 3500 had died and the
            disorder by all accounts was spreading, & raging more violently than ever. If cool
            weather accompanied with rain does not put a stop to the malady, distressing indeed must
            be the condition of that City—now almost depolulated by removals & deaths. I am
            always, and with very sincere regard & friendship Your Affectionate
          
            Go: Washington
          
          
            I would not have sent you such a scrawl, but really have no time to copy it. I came
              here to look a little into my own private concerns, but have no time allowed me for
              this purpose being followed by other matters.
          
        